                                    Case 21-50102                  Doc 3         Filed 02/18/21              Page 1 of 1

Information to identify the case:
Debtor
                   Holts Trucking LLC                                                              EIN 47−2618572
                   Name


United States Bankruptcy Court Middle District of North Carolina
Case number: 21−50102
Due to the public health crisis related to COVID19 and the Amended      Date case filed for chapter 7 2/17/21
Standing Order entered by the Court on March 26, 2020, the meeting
of creditors will be conducted telephonically as set forth in paragraph
6 below

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Holts Trucking LLC

2. All other names used in the
   last 8 years
3. Address                                   10020 US Highway 601
                                             Dobson, NC 27017

4. Debtor's attorney                         Erik Mosby Harvey                                                    Contact phone 336−765−3121
                                             Bennett Guthrie PLLC
    Name and address                         1560 Westbrook Plaza Drive
                                             Winston−Salem, NC 27103

5. Bankruptcy trustee                        James C. Lanik                                                       Contact phone (336) 930−7620
                                             Waldrep Wall Babcock & Bailey PLLC
    Name and address                         1076 W. Fourth Street
                                             Winston−Salem, NC 27101

6. Bankruptcy clerk's office                 601 W. 4th St., Suite 100                                            Hours: Monday−Friday 8:00 AM−5:00 PM
                                             Winston−Salem, NC 27101
    Documents in this case may be
    filed at this address. You may                                                                                Contact phone (336) 397−7785
    inspect all records filed in this case
    at this office or online at                                                                                   Date: 2/18/21
    pacer.uscourts.gov.

7. Meeting of creditors                      March 19, 2021 at 09:00 AM                                           Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Creditors Telephonic Hearing,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Phone Number: 877−810−9415,
    may attend, but are not required to                                                                           Access Code: 9035387
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

  NOTICE: STATE OR FEDERALLY ISSUED PHOTO ID IS REQUIRED TO ENTER THE BUILDING. CELL PHONES OR WEAPONS ARE NOT
  ALLOWED. Public parking is not available at Court site. Please visit www.ncmb.uscourts.gov under Court Info, for parking information.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
